COURT OF APPEAL, FIRST CIRCUIT
                           STATE OF LOUISIANA



RE: Docket Numbers 2021 CA 0538


Derrick Daigrepont


                  Versus - -


Exxon Mobil Corporation, ExxonMobil                  19'   Judicial District Court
Oil Corporation, ExxonMobil Pipeline                 Case #: C657026 c/ w C658372
Company, Turner Industries Group, LLC,               East Baton Rouge Parish
Turner Industrial Maintenance, LLC, &
Flowserve, Inc.


Consolidated with the following:

2021 CA 0539
Rodney Wanner

                  Versus - -


Exxon Mobil Corporation, ExxonMobil Global Services Company,
ExxonMobil Chemical Company, ExxonMobil Research & Engineering
Company, Brock Industrial Services LLC, Total Safety U.S., Inc.,
United Rentals ( North America), Inc., Flowserve US Inc., & Jonathan Zachary




On Application for Rehearing filed on 01/ 12/ 2022 by Flowserve US Inc.

On rehearing.

      We grant Flowserve US Inc.' s application for rehearing for the limited
purpose of amending the conclusory paragraph and decree of our decision rendered
December 30, 2021 in the above numbered and titled matter to read as follows:


                                   CONCLUSION


      For the reasons set forth in the companion case, Daigrepont v. Exxon Mobil


Corporation, 2021- 0534, 2021- 0535 ( La. App.   1St Cir. 12/ 30/ 21)        So. 3d ,    to


the extent that the trial court' s October 18,   2019 judgment granting summary

judgment in favor of Flowserve US Inc. dismissed,             with      prejudice,   Rodney

Warmer' s non-LPLA claims, as well as his LPLA claims under LSA-R. S. 9: 2800. 55


unreasonably dangerous in construction or composition) and LSA-R.S. 9: 2800. 58

unreasonably dangerous because of non -conformity to an express warranty), against



                                         1
Flowserve US Inc.,   the trial court' s judgment is hereby affirmed.     To the extent that


the trial court' s October 18, 2019 judgment dismissing all of Rodney Warner' s

claims against Flowserve US, Inc. included his claims asserted under the LPLA,


pursuant to LSA-R.S. 9: 2800.56 ( unreasonably dangerous in design) and LSA-R.S.

9: 2800. 57 (unreasonably dangerous because of inadequate warning), the October         18,


2019 judgment is hereby reversed, and this matter is remanded for further

proceedings.   Costs      of this   appeal   are   assessed   against defendant/ appellee,


Flowserve US Inc.


       AFFIRMED IN PART, REVERSED IN PART, AND REMANDED."




                                                   Allison H. Penzato, Judge
                                                         a



                                                   Chris Hester, Judge




Date     APR 2 7 20'21,



Rodd Naquin, Clerk




                                             2